DETAILED ACTION
This action is responsive to arguments and remarks filed on July.
The preliminary amendments filed on July have been acknowledged and considered.
Claims 1, 9 and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
 
Response to Amendment
Applicant's Remarks, filed July 11, 2022, has been fully considered and entered.
Accordingly, Claims 1-9 and 11-18 are pending in this application. Claims 1, 9 and 11 were amended. Claims 1, 9 and 11 are independent claim. 

Response to Arguments
Applicant’s arguments, see pages 9-14, filed July , with respect to the
rejections of claims 1-9 and 11-18 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

As an initial mater, the Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 1: Applicant argues on page 10 of Applicant’s Remarks "Barak's expert search server system searches experts in a particular category based on a database storing expert profiles for the purpose of providing their knowledge to users. Barak's expert search server system is not an enterprise communication tool."

Argument 2: Applicant argues on page 11 of Applicant’s Remarks "Barak merely indicates whether selected experts are active (e.g., online) or inactive (offline). Barak's expert search server system searches experts in a particular category for the purpose of providing their knowledge to users. Barak's expert search server system is not an enterprise communication tool used by an enterprise. Barak does not disclose search results comprising status information indicating whether an object is registered with the enterprise communication tool and whether the object has resigned from the enterprise."

Argument 3: Applicant argues on page 12 of Applicant’s Remarks "Buhr relates to social networking systems, rather than an enterprise communication tool. Buhr's weights including a temporal relevance weight indicate a measure of a user's interest in a particular interest category, rather than indicate an update status of chat records in the enterprise communicate tool as claimed."

Response for Argument 1: Examiner respectfully disagrees. The argued limitation of claim 1 recites "...acquiring search keywords and determining a plurality of initial search results in an enterprise communication tool that match with the keywords..." The claim language merely describes a searching operation for records/content and obtaining search results.  Furthermore Barak [0025] discloses that the expert search system includes a chat engine 108. See Barak [0025] “the expert search server system 102 includes one or more expert search servers 104 in communication with a database 106 and a chat engine 108.” Examiner interprets enterprise communication tool to be a tool. Thus, Barak teaches a communication tool. Therefore, the Examiner has determined this argument is not persuasive.

Response for Argument 2: Examiner respectfully disagrees. As an initial mater, the Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also the Response to Argument 1 above regarding an enterprise communication tool. The argued limitation of claim 1 recites "...wherein each of the plurality of initial search results comprises a status of an object, and wherein the status of the object comprises information indicating whether the object is registered and information indicating whether the object has resigned;" The claim language merely describes obtaining the status of an object. See Barak [0038-0041] “At step 208, the expert search server 104 transmits data associated with the selected expert profiles to the search engine 110 for display within a listing of search results...the display of the expert profiles can also indicate the current status of the selected experts” See also Barak claim 6 “The method of claim 2, wherein the status data is active or inactive”. Examiner interprets registered status to be active and reigned status to be inactive and the expert profile/agent as an object. Thus, Barak teaches this limitation. Therefore, the Examiner has determined this argument is not persuasive.

Response for Argument 3: Examiner respectfully disagrees. See the Response to Argument 1 above regarding an enterprise communication tool. Buhr paragraph [0003] Discloses that social networks in online environments has become one of the dominating mechanisms through which people communicate and connect with one another. Additionally Buhr paragraph [0009, 0070, 0073, 0114] Discloses a social networking system that allows searching for content items of user interest and ranking results. Thus, Buhr teaches a communication tool and relates to searching and ranking. The argued limitation of claim 1 recites "wherein the weight of the update time dimension indicates an update status of chat records..." There are no additional elements in claim language nor disclosure that indicate the update status is different than the weight of the update time dimension, thus, Examiner interprets update status to be the weight of the update time dimension and update time dimension as the time since last activity occurred. Buhr paragraph [0142-0143] discloses "To begin, at step 1210, the host server identifies from the edge information the action type weight for the interest category based on a type of user action taken by the specific user on the content item with which the interest category was derived...At step 1214, the host server identifies from the edge information the temporal relevance weight for the interest category based on the time of the user action. For example, the number of days since the action occurred" Thus, Buhr teaches this limitation by acquiring a temporal relevance weight in a search for content, Examiner notes that “chat records” are records (e.g. information/content). Therefore, the Examiner has determined this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 and 18 recites the limitation "ranking the initial search results of unregistered users at the end" which renders the claim indefinite as it is unclear how an unregistered user can be ranked in a list. Examiner requests clarification from Applicant as the Specification does not provide sufficient support to discern the metes and bounds of the claim. For the purpose of examination, it is interpreted as "users with low number of chat records"

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US Patent Application Publication No. US 20170169081 A1), in view of Buhr (US Patent Application Publication No. US 20140040370 A1), further in view of Evnine (US Patent Application Publication No. US 20190349323 A1).

Regarding claim 1, Barak teaches search ranking method, comprising: acquiring search keywords and determining a plurality of initial search results in an enterprise communication tool that match with the keywords, (See Barak [0025] “the expert search server system 102 includes one or more expert search servers 104 in communication with a database 106 and a chat engine 108. [Thus, a communication tool]” See also Barak [0096] “A user can search using any keywords [Thus, acquiring search keywords], and the results displayed in the experts search results page 700 match the user's keywords search 706. [Thus, determining a plurality of initial search results]” See also Barak [0049] “the expert search server 104 determines a ranking for each of the selected expert profiles”)

wherein each of the plurality of initial search results comprises a status of an object, and wherein the status of the object comprises information indicating whether the object is registered and information indicating whether the object has resigned; (See Barak [0041] “the display of the expert profiles [i.e. plurality of initial search results] can also indicate the current status of the selected experts [i.e. objects]” See also Barak claim 6 “The method of claim 2, wherein the status data is active [i.e. registered] or inactive [i.e. resigned]”)

Barak does not explicitly disclose screening out one or more initial search results from the plurality of initial search results, wherein the one or more initial search results comprise information indicating that one or more objects have resigned and have no chat record in the enterprise communication tool;

	However, Evnine discloses screening out one or more initial search results from the plurality of initial search results, wherein the one or more initial search results comprise information indicating that one or more objects have resigned and have no chat record in the enterprise communication tool; (See Evnine [0058] “the environment 200 including the messaging system 100 [i.e. communication tool] on a social networking system” See also Evnine [0094] " For example, as a user begins typing a name into a search field or a contact field, the messaging system 100 can display a ranked list of suggested users based on the activity scores associated with the users." See also Evnine [0085] “the messaging system 100 ranks a plurality of users in the contact list 306 [i.e. initial search results] of the user of the client device 300 using the corresponding activity scores.” See also Evnine [0088] "The messaging system 100 can then organize the first set of users into a first group within the contact list 306" See also Evnine [0168] "the items and objects may include groups or social networks to which users of social-networking system 1002 may belong" See also Evnine [0196] "the object must have a visibility that is visible to the querying user. If the object [Thus, the set of users in a group within the contact list (e.g. initial search results)] has a visibility that is not visible to the user, the object may be excluded [Thus, screening out an object] from the search results." See Evnine also [0066] “the messaging system 100 can set the predetermined threshold at any number of messages [i.e. having no chat records] as may serve a particular implementation. See also Evnine [0087] "the messaging system 100 can...exclude users that do not meet or exceed the predetermined threshold from the contact list 306. [Thus, screening out the objects that have no chat record in the communication tool]"
Examiner notes that “resigned” is a condition or status, and Evnine's object visibility is a condition that can be interpreted as a status.

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak to incorporate the teachings of Evnine of screening out one or more initial search results. 

One would be motivated to do so to identify relevant content.

Barak further in view of Evnine does not explicitly disclose extracting a text similarity, an update time dimension and a click rate associated with each of the initial search results; 

	However, Buhr disclose extracting a text similarity, an update time dimension and a click rate associated with each of remaining initial search results among the plurality of initial search results; (See Buhr [0003] “Social networks in online environments...has become one of the dominating  mechanisms through which people communicate and connect with one another.” See also Bur [0027] “The various embodiments of the present invention generally relate to generating content feeds (or news feeds) for users of social networking systems [Thus, a communication tool]. See also Buhr [0102] “a set of interest categories (e.g., key words) associated with a content item (e.g., story) [i.e. initial search results] that a user posts, clicks, or reacts to are first extracted.” See also Buhr [0105] “The “extracted” or related keywords can be of higher level or lower level categories. A higher level “extracted” or related keyword can be more generic than the original identified keyword. For example, “dog” is a higher level keyword (generic keyword) for “poodle.” Another related keyword for “dog” may be “pet.” [Thus, extracting a text similarity]” See also Buhr [0143] "At step 1214, the host server identifies from the edge information the temporal relevance weight for the interest category based on the time of the user action [Thus, extracting an update time dimension].” See also Buhr [0107] "a temporal relevance weight is multiplied with the user action weight [Thus, extracting a click rate] (also called a click/post weight)")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak in view of Evnine to incorporate the teachings of Buhr of extracting related keywords, temporal relevance and click rate. 

One would be motivated to do so to identify relevant content  (Buhr [0140])

Buhr further disclose acquiring a weight of the text similarity, a weight of the update time dimension and a weight of the click rate according to the text similarity, the update time dimension and the click rate, wherein the weight of the update time dimension indicates an update status of chat records associated with each of the plurality of initial search results in the enterprise communication tool; (See Buhr Claim 12 "determining [Thus, acquiring] one or more weights associated with the related keyword [i.e. weight of the text similarity], wherein the one or more weights together indicate a measure of the specific user's interest in a particular interest category represented by the related keyword" See also Buhr [0143] "At step 1214, the host server identifies from the edge information the temporal relevance weight [i.e. weight of the update time dimension/update status] for the interest category based on the time of the user action. For example, the number of days since the action occurred" See also Buhr [0107] "a temporal relevance weight is multiplied with the user action weight [i.e. weight of the click rate] (also called a click/post weight)" Examiner notes that “chat records” are records (e.g. information/content), and interprets update status to be the weight of the update time dimension and update time dimension as the time since last activity occurred.)

ranking the remaining initial search results according to the comprehensive weights. (See Buhr [0114] “The results are then ordered and ranked so that the top three ranking results can be selected.”)

	Regarding claim 5, Barak further in view of Evnine and further in view of Buhr, [hereinafter Barak-Evnine-Buhr] teaches all the  limitations and motivations of the method of claim 1, wherein the acquiring the weight of the click rate comprises: acquiring the number of user clicks of the initial search results; (See Buhr [0107] “a temporal relevance weight is multiplied with the user action weight [i.e. weight of the click rate] (also called a click/post weight)” See also Buhr [0047] “For example, a user action can include, but is not limited to, user posts of content items (e.g., stories), user clicks”)

and assigning a value to the weight of the click rate according to the number of user clicks; wherein the weight of the click rate is in direct proportional to the number of user clicks. (See Buhr [0104] “keywords from another user's post that the user merely clicks on may be weighted with a value of “1.””)

Regarding claim 8, Barak-Evnine-Buhr disclose all limitations and motivations of the method of claim 1, screening the initial search results; wherein the screening the initial search results comprises: not ranking the initial search results of the users who have resigned and have no chat records; and (See rejection of claim 1, Barak-Evnine-Buhr disclose all of the elements of claim 1. Therefore the supporting rationale of the rejection to claim 1 applies equally as well to this limitation.)

ranking the initial search results of unregistered users at the end. (See Evnine [0028] “the electronic messaging system can compare the activity score to a predetermined threshold.” See also Evnine [0085-0086] “Ranking the plurality of users allows the messaging system 100 to position the plurality of users in the contact list 306...the messaging system 100 can position users with higher activity scores in more prominent positions of the contact list 306...the users associated with the lowest activity scores [Thus, low number of chat records] can be located toward the bottom of the contact list 306 [i.e. initial search results]” Examiners interprets “unregistered users” as users associated with the low number of chat records. 

	Regarding claim 9, Barak-Evnine-Buhr disclose all of the elements of claim 1 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 9.

Regarding claim 11, Barak-Evnine-Buhr disclose all of the elements of claim 1 in method form rather than computer readable storage medium form. Barak also discloses a computer readable storage medium (claim 19). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.

Regarding claim 15, Barak-Evnine-Buhr disclose all of the elements of claim 5 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 15.

Regarding claim 18, Barak-Evnine-Buhr disclose all of the elements of claim 8 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18.


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barak-Evnine-Buhr as applied to claim 1 above, and further in view of Kamotsky (US Patent Application Publication No. US 20150356086 A1) 

Regarding claim 2, Barak-Evnine-Buhr teaches all the limitations and motivations of claim 1, wherein the acquiring the weight of the text similarity comprises: calculating a hit ratio, a sequence consistency indicator, a position tightness, and a coverage ratio of the keywords in the initial search results; (See Buhr [0089] “Each keyword that a user expressed interest in has a weight which can depend on a number of factors. For example, the weight can depend on: (1) the frequency of the keyword occurring [Thus, calculating a hit ratio]”)

Barak-Evnine-Buhr does not explicitly disclose wherein the acquiring the weight of the text similarity comprises: calculating a hit ratio, a sequence consistency indicator, a position tightness, and a coverage ratio of the keywords in the initial search results; and calculating the weight of the text similarity according to the hit ratio, the sequence consistency indicator, the position tightness, and the coverage ratio.

However, Kamotsky discloses wherein the acquiring the weight of the text similarity comprises: calculating a hit ratio, a sequence consistency indicator, a position tightness, and a coverage ratio of the keywords in the initial search results; and (See Kamotsky [0020] disclosing relevancy calculation  “where Rtxt is the relevancy score of a search result, F is the total number of matched fields [i.e. coverage ratio], Nf is the total number of matches in a field f [i.e. hit ratio], Lf is the total number of field terms in field f, Pf,n is a linguistic penalty of a the n-th match in field f, Bf is the boost factor for a match in field f, and Q is the total query length, and f() is a proximity scoring function." See also Kamotsky  [0052-0053] "The Ψf, is a numeric value which determines the relative importance of having proximate matched terms within a field...the formula for calculating a proximity factor boost is: tokensMatched/(tokensMatched+sumDistance)” See also Kamotsky  [0054] "A proximity boost factor equal to one means that all matched tokens follow each other in sequence with zero slop. Slop is the distance [i.e. sequence consistency indicator] (i.e., number of unmatched tokens) between two matched tokens in the matched field [Thus, it indicates sequence consistency]" See also [0058] Kamotsky "For a relevancy calculation formula associated with a conventional text search, the match properties may include, for example, the number of fields that matched, the number of query terms, the number of field terms, the length of a match, the slop of a match, and which field attributes matched.")
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Evnine-Buhr acquiring weight of text similarity (Barak [0072]) to incorporate the teachings of Kamotsky to calculate a relevancy score (Kamotsky [0020]).

	One would be motivated to do so to achieve a most relevant ranking for weight of text similarity  (Kamotsky [0030])

Kamotsky additionally discloses calculating the weight of the text similarity according to the hit ratio, the sequence consistency indicator, the position tightness, and the coverage ratio. (See Kamotsky [0058] Kamotsky "For a relevancy calculation formula associated with a conventional text search, the match properties may include, for example, the number of fields that matched, the number of query terms, the number of field terms, the length of a match, the slop of a match, and which field attributes matched….In step S109, the search engine server 20 computes a relevancy score or rank [i.e. calculating weight of the text similarity] for each search result based on the selected formula and assigns the relevancy score or rank to the search result.” See also Kamotsky [0030] “The relevancy scoring or ranking module in the exemplary embodiments calculate and assign a relevancy score or rank based on the degree of similarity between the terms of a query string and the terms of an indexed field value corresponding to particular product information associated with a matching product.” Thus, acquiring the weight of the text similarity)

Regarding claim 3, Barak-Evnine-Buhr, further in view of Kamotsky, teaches all the limitations and motivations of claim 2, wherein the calculating the weight of the text similarity according to the hit ratio, the sequence consistency indicator, the position tightness and the coverage ratio comprises: acquiring an offset value and a correction value respectively, according to the hit ratio, the sequence consistency indicator, the position tightness, and the coverage ratio; (See Kamotsky [0045] “The relevancy score of a search result may be adjusted for various reasons including the relative importance of the particular fields that matched, whether the terms matched in one field or matched in several fields, etc. The field boost factor, Bm, and linguistic penalty factor, Pm, are common field level adjustment factors in information retrieval applications. The field boost factor, Bm, is a numeric value which determines the relative importance of a match in a given field in the overall score of the matched document [i.e. offset value]. The linguistic penalty factor, Pm, is a numeric value which determines the relative penalty a matched document incurs if it is matched using a linguistic relationship [i.e. correction value], such as a synonym, rather than directly by matching query text against document contents.” See also Kamotsky [0020] disclosing also field boost factor identified as Pf,n [i.e. offset value] and linguistic penalty factor as Bf [i.e. correction value]. See also Kamotsky [0058] "For a relevancy calculation formula associated with a conventional text search, the match properties may include, for example, the number of fields that matched [i.e. coverage ratio], the number of query terms, the number of field terms, the length of a match, the slop of a match [i.e. sequence consistency indicator] , and which field attributes matched [i.e. hit ratio]... In step S107, if the search type is determined to be a conventional keyword search a proximity boost factor [i.e. position tightness] favoring consecutively matched tokens is determined” [Thus, acquiring an offset value and a correction value respectively, according to the hit ratio, the sequence consistency indicator, the position tightness, and the coverage ratio]”)

and performing a fusion calculation according to the hit ratio, the sequence consistency indicator, the position tightness, the coverage ratio, the offset value and the correction value to obtain the weight of the text similarity. (See Kamotsky [0058] “For a relevancy calculation formula associated with a conventional text search, the match properties may include, for example, the number of fields that matched, the number of query terms, the number of field terms, the length of a match, the slop of a match, and which field attributes matched. In step S105, the search engine server 20 determines and retrieves the corresponding field boost factors and linguistic penalty factors associated with the matched field attributes from a database. Each field attribute may be assigned a different boost factor weight based on the importance of the field attribute or linguistic properties of the matched term.... In step S109, the search engine server 20 computes [i.e. performing a fusion calculation] a relevancy score or rank for each search result based on the selected formula and assigns the relevancy score or rank to the search result.” Thus, obtaining a weight of the text similarity.
See statement above regarding broadest reasonable interpretation of "fusion calculation”)

	Regarding claim 12, Barak-Evnine-Buhr further in view of Kamotski, disclose all of the elements of claim 2 in method form rather than apparatus form. Barak also discloses an apparatus (0132). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 12.

Regarding claim 13, Barak-Evnine-Buhr further in view of Kamotski, disclose all of the elements of claim 3 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 13.


Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barak-Evnine-Buhr as applied to claim 1 above, and further in view of House (US Patent Application Publication No. US 20090019035 A1) 

Regarding claim 4, Barak-Evnine-Buhr teaches all the limitations and motivations of claim 1, wherein the acquiring the weight of the update time dimension comprises: acquiring a time interval between the last chat time and the current time according to the initial search results; and (See Buhr [0143] "At step 1214, the host server identifies from the edge information the temporal relevance weight [i.e. weight of the update time dimension] for the interest category based on the time of the user action. For example, the number of days since the action occurred [Thus, a time interval between the last chat time and the current time]”)

Barak-Evnine-Buhr does not explicitly disclose calculating a ratio of an attenuation constant to the sum of the time interval and the attenuation constant to obtain the weight of the chat update time.

However, House discloses calculating a ratio of an attenuation constant to the sum of the time interval and the attenuation constant to obtain the weight of the chat update time. (See House Fig. 6, [0053] Suggesting determining attenuation factor [i.e. ratio of an attenuation constant] to provide a ranking score [i.e. weight] for an attribute [i.e. chat update time] "for example, 10,000, 1,000, and 100 respectively 612, and the three products are summed to provide the final ranking score 614 [i.e. weight of the chat update time].")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Evnine-Buhr acquiring of temporal relevance weight (Buhr [0143]) to incorporate the teachings of House to include ratio of an attenuation constant to the sum of the time interval and the attenuation constant to obtain the weight of the chat update time.

	One would be motivated to do so to improve control of rankings (House [0025])

Regarding claim 14, Barak-Evnine-Buhr in view of House disclose all of the elements of claim 4 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 14.


Claim 6, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barak-Evnine-Buhr as applied to claim 1 above, and further in view of Guo (US Patent Application Publication No. US 20170091274 A1) 


Regarding claim 6, Barak-Evnine-Buhr disclose the same limitations and motivations of the method of claim 1, Barak-Buhr further suggest wherein the performing the fusion calculation according to the weight of the text similarity, the weight of the update time dimension and the weight of the click rate to obtain the comprehensive weight of each of the initial search results comprises: normalizing the weight of the text similarity, the weight of the update time dimension, and the weight of the click rate to a decimal between 0 and 1; and (See Buhr [0137] “at step 1020, the host server combines the scores to determine a total score. In some embodiments, the total score may also be normalized for purposes of selecting correct proportions.)

performing the fusion calculation according to the normalized weight of the text similarity, the normalized weight of the update time dimension and the normalized weight of the click rate to obtain the comprehensive weight of each of the initial search results. 

Barak-Evnine-Buhr does not explicitly disclose normalizing weights to a decimal between 0 and 1; 

However, Guo discloses normalizing weights to a decimal between 0 and 1; (See Guo [0204] “In order to get a normalized similarity score (neatly bounded in [0,1]), another MapReduce job is introduced to calculate a normalized term weight for each unique term in each document. The mapper takes all the terms and their associated weights for each document, and calculates their normalized TF-IDF weights. The reducer inversely aggregates all the documents sharing the same term and populates the corresponding normalized TF-IDF weights. The output is in the form (term, [doc_id, norm_weight), . . . ]). FIG. 18 is a diagram illustrating the computation of a normalized TF-IDF weight in accordance with an example embodiment”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Evnine-Buhr determining the final weight (Buhr [0106]) to incorporate the teachings of Guo to normalize the weights prior calculating the final weight.

	One would be motivated to do so less important terms with low weight can be pruned to further improve the efficiency (See Guo [0194])

	Guo further discloses performing the fusion calculation according to the normalized weight of the text similarity, the normalized weight of the update time dimension and the normalized weight of the click rate to obtain the comprehensive weight of each of the initial search results. (See Guo [0259-0260] Disclosing fusion algorithms that perform fusion calculation for normalized weights.

Regarding claim 16, Barak-Evnine-Buhr in view of Guo, disclose all of the elements of claim 6 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barak-Evnine-Buhr as applied to claim 1 above, further in view of Kamotsky (US Patent Application Publication No. US 20150356086 A1), and further in view of Zhou (US Patent Application Publication No. US 20130110829 A1)

Regarding claim 7, Barak-Evnine-Buhr teaches all the limitations and motivations of claim 1, wherein the acquiring the weight of the text similarity, the weight of the update time dimension and the weight of the click rate according to the text similarity, the update time dimension and the click rate, and performing the fusion calculation according to the weight of the text similarity, the weight of the update time dimension and the weight of the click rate to obtain the comprehensive weight of each of the initial search results comprises: calculating the weight of the text similarity, the weight of the update time dimension and the weight of the click rate according to the text similarity, the update time dimension and the click rate; (See Buhr Claim 12 “determining one or more weights associated with the related keyword [i.e. weight of the text similarity]” See also Buhr [0143] "At step 1214, the host server identifies from the edge information the temporal relevance weight [i.e. weight of the update time dimension] for the interest category based on the time of the user action. For example, the number of days since the action occurred” See also Buhr [0107] “a temporal relevance weight is multiplied with the user action weight [i.e. weight of the click rate] (also called a click/post weight)”)

Barak-Evnine-Buhr does not explicitly teach obtaining a fusion coefficient by calculating a sum of a product of the weight of the text similarity and the corresponding offset value, and the corresponding correction value; 

However, Zhou discloses obtaining a fusion coefficient by calculating a sum of a product of the weight of the text similarity and the corresponding offset value, and the corresponding correction value; (See Zhou [0078] "When calculating a first relevance value, a prediction of an initial value of the first relevance value is first assigned to an eigenvector which is inputted into the GBDT model (e.g., any of the eigenvectors v1˜vn in Table 1), and then each of the decision trees in the model is traversed to adjust this initial first relevance value in order to obtain the first relevance value that is used to measure relevance between a keyword element and a search result." See also Barak [0005-0006] “an equation of calculating ranking scores such as Equation [1] below:
S i =A i γ i *C i  [1]
where Si is a ranking score of an ith search result of a keyword search; Ai is a relevance value which measures relevance between the ith search result and the keyword; γi is a weight value used to adjust influence of Ai on Si; Ci is a data value of the highest advertisement revenue that can be obtained each time when the ith search result is presented. Generally, Ai can be calculated by substituting eigenvectors which correspond to a series of properties into a machine-learning model. Example property-related information is shown in Table 1” See also Zhou [0007], Table 1, “v7 is a value representing the text relevance between respective information categories to which the query and the search result belong. [i.e. offset value corresponding  to text similarity]”  See also Zhou [0007] Equation [2] A i =v 1 *w 1 +v 2 *w 2 +v 3 *w 3 + . . . +v n *w n , n≧1  )

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Evnine-Buhr weights associated with related keywords (Buhr claim 12) to incorporate the teachings of Zhou to obtaining a fusion coefficient by calculating a sum of a product of the weight of the text similarity and the corresponding offset value, and the corresponding correction value.

	One would be motivated to do so to improve accuracy of the ranking scores (Zhou [0105])

obtaining a fusion coefficient by calculating a sum of a product of the weight of the update time dimension and the corresponding offset value, and the corresponding correction value; (See Buhr [0143] "In one embodiment the temporal relevance can be determined from an equation that decreases as the number of days since the action occurred increases (e.g., temporal relevance=1/log(C+D), where C is a predetermined constant [i.e. offset value] and D is the days since the action occurred))

and obtaining a fusion coefficient by calculating a sum of a product of the weight of the click rate and the corresponding offset value, and the corresponding correction value; (See Zhou [0078] "When calculating a first relevance value, a prediction of an initial value of the first relevance value is first assigned to an eigenvector which is inputted into the GBDT model (e.g., any of the eigenvectors v1˜vn in Table 1), and then each of the decision trees in the model is traversed to adjust this initial first relevance value in order to obtain the first relevance value that is used to measure relevance between a keyword element and a search result." See also Zhou [0007], Table 1, v8 is a value representing the click feedback rate associated with a search result when the query is used as a search keyword in a search [i.e. offset value corresponding  to click rate] 
See also Zhou [0007] Equation [2] A i =v 1 *w 1 +v 2 *w 2 +v 3 *w 3 + . . . +v n *w n , n≧1  )

Barak-Evnine-Buhr further in view of Zhou, [hereinafter Barak-Evnine-Buhr-Zhou], does not explicitly disclose acquiring an offset value and a correction value respectively, according to the weight of the text similarity, the weight of the update time dimension and the weight of the click rate; obtaining a fusion coefficient by calculating a sum of a product of the weight of the text similarity and the corresponding offset value, and the corresponding correction value; obtaining a fusion coefficient by calculating a sum of a product of the weight of the update time dimension and the corresponding offset value, and the corresponding correction value; and obtaining a fusion coefficient by calculating a sum of a product of the weight of the click rate and the corresponding offset value, and the corresponding correction value;

However, Kamotsky discloses acquiring an offset value and a correction value respectively, according to the weight of the text similarity, the weight of the update time dimension and the weight of the click rate; (See Kamotsky [0045] “The relevancy score of a search result may be adjusted for various reasons including the relative importance of the particular fields that matched, whether the terms matched in one field or matched in several fields, etc. The field boost factor, Bm, and linguistic penalty factor, Pm, are common field level adjustment factors in information retrieval applications. The field boost factor, Bm, is a numeric value which determines the relative importance of a match in a given field in the overall score of the matched document [i.e. offset value]. The linguistic penalty factor, Pm, is a numeric value [i.e. correction value] which determines the relative penalty a matched document incurs if it is matched using a linguistic relationship, such as a synonym, rather than directly by matching query text against document contents.” See also Kamotsky [0020] disclosing also field boost factor identified as Pf,n [i.e. offset value] and linguistic penalty factor as Bf [i.e. correction value])

Kamotsky also disclose calculating a sum of a product of weights, (see Kamotski claim 4, 16 )


    PNG
    media_image1.png
    125
    275
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    345
    media_image2.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Buhr-Zhou calculating the weight of text similarity (Zhou [0072]) to incorporate the teachings of Kamotsky to adjust the relative importance of the match fields using the offset and correction values (Kamotsky [0045]).

	One would be motivated to do so to improve the overall rank  (Kamotsky [0045])

Regarding claim 17, Barak-Evnine-Buhr-Zhou further in view of Kamotski, disclose all of the elements of claim 7 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161      





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161